PER CURIAM:
Jorge Luis Roman appeals the district court’s order denying his motion for reconsideration of the denial of his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Roman, No. 2:97-cr-00159-JBF-2 (E.D. Va. filed June 5, 2008 & entered June 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.